Motion for substitution as appellant-respondent dismissed and appeals dismissed without costs. Memorandum: Plaintiff’s death on July 13, 1993 "terminated [his] attorney’s authority to act and stayed the proceedings pending substitution of a legal representative (CPLR 1015; Matter of Einstoss, 26 NY2d 181; Silvagnoli v Consolidated Edison Employees Mut. Aid Socy., 112 AD2d 819)” (Weber v Bellinger, 124 AD2d 1009). Because there was no substitution (see, CPLR 1021), Supreme Court lacked jurisdiction to act, its order is a nullity, and this Court lacks jurisdiction to consider either the appeals from that order or this motion (see, Weber v Bellinger, supra). Present—Pine, J. P., Lawton, Wesley, Davis and Boehm, JJ.